Exhibit 10.1

March 31, 2009

[Ms. Burgess’ Address]

Dear Lynne:

This letter will confirm the terms of your consulting arrangement with Asbury
Automotive Group, Inc. (“Asbury”).

 

  1. Asbury hereby engages you to provide legal consulting services, as
requested from time to time by members of Asbury’s senior management team or
their designees and Asbury’s Legal Department staff. Your consulting services
will cover advice on legal matters similar to those for which you were
responsible as General Counsel, as well as other matters within your area of
expertise. You services may also include transition advice to your successor as
general counsel as well as specific projects the new general counsel may
request.

 

  2. Asbury commits to retaining you as a full time consultant for the month of
April 2009 and you commit to providing consulting services full time during this
time period. Thereafter, you will provide services as Asbury requests and as
your availability allows.

 

  3. The consulting services you provide Asbury under this arrangement are those
of an independent contractor and do not create an employer-employee
relationship. You are solely responsible for the payment of all federal, state
and local taxes.

 

  4. To facilitate your consulting services to Asbury, you will have full time
access to Asbury’s Stamford, CT office and all office support, including cell
phone, telephone, Asbury email and internet connectivity, during April 2009, and
thereafter as long as space and facilities are available.

 

  5. In consideration for your services, Asbury will pay you a consulting fee of
$45,000 for April 2009. Thereafter, Asbury will pay you $2250 per full day,
prorated for less than 8 hours per day. Asbury will reimburse you for reasonable
travel expenses, pursuant to its T&E policies, incurred in connection with
providing consulting services, provided such expenses are approved in advance.



--------------------------------------------------------------------------------

  6. You acknowledge that in providing consulting services to Asbury, you may
have access to confidential business and financial information of Asbury and its
affiliates. You agree that you will not use or divulge any such confidential
information without the prior written consent of Asbury. This provision will
survive termination of this agreement.

 

  7. Asbury agrees to indemnify you to the same extent officers and directors of
Asbury are indemnified under the Restated Certificate of Incorporation of Asbury
and their respective indemnification agreements for liability, loss and expense
that arise out of or relate to you by reason of providing services to Asbury or
any of its affiliates under this agreement.

If the above meets with your approval, please sign below and return a duplicate
original to me.

 

Very truly yours, Asbury Automotive Group, Inc. By:  

/s/ Philip R. Johnson

  Philip R. Johnson   Vice President, Human Resources

 

Accepted and agreed to:

/s/ Lynne A. Burgess

Lynne A. Burgess